MEMORANDUM **
Julio Sandoval-Leyva appeals from his 41-month sentence imposed following a guilty plea to illegal reentry after deportation, in violation of 8 U.S.C. § 1326. We have jurisdiction pursuant to 28 U.S.C. § 1291, and we affirm.
*610Sandoval-Leyva contends that his sentence is unreasonable under United States v. Booker, 543 U.S. 220, 125 S.Ct. 738, 160 L.Ed.2d 621 (2005), because the district court failed to expressly discuss all of Sandoval-Leyva’s mitigation contentions under 18 U.S.C. § 3553(a). However, the record reflects that the district court listened to the parties’ arguments and considered the § 3553(a) factors in a reasoned manner, imposing a sentence at the low end of the applicable Guidelines range. See Rita v. United States, — U.S. -, 127 S.Ct. 2456, 2468-70, 168 L.Ed.2d 203 (2007). We conclude that Sandoval-Leyva’s sentence is not unreasonable. See Gall v. United States, — U.S. -, 128 S.Ct. 586, 597-98, 169 L.Ed.2d 445 (2007).
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.